Title: From George Washington to Frances Bassett Washington, 10 June 1793
From: Washington, George
To: Washington, Frances Bassett



My dear Fanny
 Philadelphia June l0th 17⟨93⟩

Your Aunt has lately received a letter from you, to which an answer was given about a week ago.
As this answer, so far as it respected the renting of the estate in Berkley, of which you are possessed, was dictated by me, in a hurry, I will now give you my ideas more at large on that subject; although they will still appear, from my immersion in other business, to carry with them strong marks of indigestion.
The Will of my deceased Ne⟨phew,⟩ If I have sufficient recollection of it, ⟨di⟩rects a second plantation to be settle⟨d⟩ in Berkeley county. This may, and I think ought to be done in conformity therewith; and in so doing it might b⟨e⟩ well to include some if not all the hands whi⟨ch⟩ are in Fairfax County, as well to comply wi⟨th the⟩ dictates of the Will as because there a⟨re⟩ too many at the latter place to be employed to good profit; the Farm being small—poor—& worn. As a mere small grain or Grass farm,

it might be turned to good account if an industrious man who would work constantly himself was fixed on it, with a Negro fellow and boy only; with an allowance of four Plough horses—two ⟨ploughs & a⟩ yoke of Oxen, with other ⟨stock proportio⟩ned thereto. This force wo⟨uld be ade⟩quate to the cultivation of the whole of th⟨at⟩ Farm, in small grain & grass, and might as much (or ought to do no more) Indian Corn as would suffice for themselves. And if you found it more convenient, the old woman there, for whom I presume no hire could be obtained, with such young chil others that could not be well disposed of might be placed there, & would be at hand to receive your own attentions.
The force I have mentioned, wd be able to put in as much small grain annually, as the size of the Farm would admit, to be kept in proper order; and in case you should do what you have talke⟨d⟩ of doing, for the sake of your childrens education—that is, to live in Alexandria⟨,⟩ would furnish you with Poultry, pig⟨s, lambs,⟩ &ca which, if always to be bought from th⟨e⟩ butcher’s & others, would be more expensive than you at present have any conception ⟨of.⟩
I have not sufficient knowledge of the Estate in Berkeley, to give any other advice respecting it, than merely to say that renting, instead of keeping it in your own hands has a preference in my mind for many reasons which might be assig⟨ned;⟩ and as the Will enjoins a division of the land, I should suppose the negros had better be allotted to each parcel, and rented therewith. But of this to you, with the advice of your friends on the spot, must be a better judge than I am—among these George S. Washington, who has already acted the part you are about to do, will be able to give you useful information, as, by this time—he may have perceived the good, or felt the inconveniences of, the measures he pursued. It would, however, seem best to me, that the lands and negros should go together, in the manner already mentioned. The latter might hire for more singly, but then the trouble of collecting would also be greater; nor could there be the same attention paid to that as when together, & under the immediate eye of your brother in law.
You will readily perceive the necessity of insisting upon ample Security for the performance of whatever agreement you may enter into; for the Land, Negroes, & Stock thereon will be none, because they are your own already—and as the transaction is

important, & will be interesting to yourself & the Children, I advice you to pay a Lawyer of note to draw the articles, rather than hazard an imperfect instrument, which may be turned to your disadvantage hereafter.
Besides the usual covenants to compel payments when they become due, there ought to be a clause making all sums in arrear to carry interest. This will be some compensation for the want of punctuality: but forfeiture of the Lease, in case of nonperformance, of the conditions, should be strongly expressed, as it will be the principal hold you will have on the Tenant. Reservation of Wood land—limitation with respect to clearing—Restraint upon selling, or disposing of any timber or Wood except for the purposes of the Plantations—& prevention of all sorts of abuse. Keeping the Houses, fences and Meadows in order. Care of the Negros, in sickness & in health; Cloathing them properly—and feeding them as Negros usually are; are all matters which should be noticed in the Instrument. Nor ought there to be any transfer of the lease; or re-hire of the Negros without your consent first had & obtained in writing.
The number of years for which you would part with the estate deserves consideration, and a consultation of circumstances, of which you can judge as well, or better than I. My own opinion however, is, that it ought not to go for more than five or Seven; for less than three I presume no good tenant would take it. The Horses, cattle & other stock, together with the implements of the Farm, you might either sell, or let go with the places at the valuation of two, or more judicious and impartial men, to be returned in equal numbers, and in the specific articles of equal value, when the places are surrendered; paying in the mean while a regular annual interest on the agregate valuation as above.
The peculiar situation of our public affairs is such—and likely to remain such, that I see no prospect of my being able to leave the seat of the Government but for a mere flying visit home; which I am more than ever called upon to do, as by a letter received on Saturday—it appears that Mr Whiting is in a confirmed consumption, & so much reduced as to be scarce⟨l⟩y able to mount a horse. What I am to do under a circumstance of this kind I really know not; not being able, in the short time I have had to reflect on this disgreeable event, to call to mind a single character (if to be obtained) that would answer my purposes.

I shall strive hard to be at Mount Vernon by the first of next month, but to say positively I shall accomplish it, is more than I dare do; My stay there cannot exceed, if it should amount to, ten days. I request you to remember me in the most affectionate manner to my Brother, Sister and the rest of the family. My love to ⟨the Children—compliments to Mr Warner Washington and family if you should see them. In all which your Aunt, Nelly &c. join me. With much truth I am, Your sincere friend and Affte relation

Go. Washington⟩

